[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                  FILED
                                                                 U.S. COURT OF APPEALS
                                       No. 10-11176                ELEVENTH CIRCUIT
                                   Non-Argument Calendar           SEPTEMBER 21, 2010
                                 ________________________               JOHN LEY
                                                                         CLERK
                            D.C. Docket No. 1:09-cr-20592-JAL-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                           versus

RODOLFO RAVELO,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Southern District of Florida
                                ________________________

                                     (September 21, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

         Appellant Rodolfo Ravelo was an armored truck driver for Brinks, Inc. On

June 8, 2009, appellant and a co-worker collected money from a Wachovia Bank
Currency Center and transported it to a Brinks warehouse in Miami. After

appellant left the warehouse, Brinks conducted an audit and discovered that

$754,000 was missing from the money appellant and his co-worker had picked up

from the Wachovia Currency Center.

      Appellant was arrested and charged with bank robbery, in violation of 18

U.S.C. § 2113(b). He pled guilty unconditionally to the offense, and the district

court sentenced him to prison for a term of 84 months. He appeals his sentence on

the grounds that the district court (1) erred in enhancing the base offense level for

robbery by two levels pursuant to U.S.S.G. § 3C1.1 for obstruction of justice, and

(2) abused its discretion in imposing a prison term that is 33 months above the

sentencing range prescribed by the Sentencing Guidelines, 41 to 51 months. A

term of 84 months, he contends, is substantively unreasonable. We address these

two grounds in turn.

                                          I.

      Section 3C1.1 of the Guidelines provides:

      If (A) the defendant willfully obstructed or impeded, or attempted to
      obstruct or impede, the administration of justice with respect to the
      investigation, prosecution, or sentencing of the instant offense of
      conviction, and (B) the obstructive conduct related to (i) the
      defendant’s offense of conviction and any relevant conduct; or (ii) a
      closely related offense, increase the offense level by 2 levels.



                                          2
U.S.S.G. § 3C1.1 (2009). The commentary to this section lists various examples

of obstructive conduct, including where a defendant provides “materially false

information to a judge” or to “a law enforcement officer that significantly

obstructed or impeded the official investigation or prosecution of the instant

offense.” § 3C1.1, comment. (n.4(f) and (g)). “Material” means “evidence, fact,

statement, or information that, if believed, would tend to influence or affect the

issue under determination.” § 3C1.1, comment. (n.6).

      The district court adjusted appellant’s base offense level pursuant to §

3C1.1 because appellant provided materially false statements to the FBI and to the

court during the sentencing hearing. The false statements to the FBI were material

because they affected law enforcement’s ability to apprehend all culpable parties

and recover the stolen money; hence, the statements impeded the official

investigation or prosecution of the offense in this case. The statements to the

court were material since they related to relevant conduct: what did appellant do

with the money and who else was involved in the robbery.

                                         II.

      We review a variance from the Guidelines sentencing range for

reasonableness under the abuse-of-discretion standard. United States v. Shaw. 560
F.3d 1230, 1232, 1237 (11th Cir.), cert. denied, 129 S. Ct. 2847 (2009). Pursuant

                                          3
to 18 U.S.C. § 3553(a), the district court was required to impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

[§ 3553(a)(2)],” for, among other things, to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter others

from committing the offense, and protect the public from the defendant’s

predictable criminal behavior. 18 U.S.C. § 3553(a)(2)(A),(B), and (C). The court

complied with this requirement here. It varied upward from the sentencing range

because, as the court stated, the offense was “very serious, involving a large

amount of money based upon a circumstance of a man who was a trusted

employee for a very important job.” Moreover, the variance was required to deter

others, like appellant, who might be “in positions where they are given trust” and

“handle large amounts of cash.”

      Appellant’s sentence of 84 months is well below the maximum sentence that

could have been imposed, 120 months imprisonment. Given the court’s

sentencing objectives, the satisfaction of the § 3553(a)(2)(A) and (B) sentencing

goals, we conclude that appellant has not shown his sentence to be unreasonable.

      AFFIRMED.




                                          4